Title: The American Commissioners to Schweighauser, 23 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, June 23, 1778: Thank you for your letter of the 18th and its information about freight. We have ordered Captains Whipple and Jones to return home, carrying as many arms and stores as possible. Enclosed are Congressional resolutions to govern you in distributing the prizes of the Providence and Ranger, the Drake belongs wholly to the captors. We have a prospect of exchanging prisoners.>
